Title: To James Madison from Robert W. Fox, 23 October 1804 (Abstract)
From: Fox, Robert W.
To: Madison, James


23 October 1804, Falmouth. “The packet having made the Signal for sailing, I think it proper to inform thee that by the last advices the Fever continued to a very great degree at Malaga; the Newspapers say that 2900 people died in that City, in the course of about 10 days. Government have thought it necessary, that all Vessels from Spain & Portugal shou’d be strictly examined. I apprehend orders are received here to put the packets from Lisbon under Quarantine, being a precautionary measure. I dont apprehend the fever has extended far from Malaga as yet, tho’ there was a Report that some persons had died at Cadiz, but as I donot hear it confirmed, I hope there is no foundation for it.
“It appears by the public papers, that in the last Month the British Government send some Frigates off Cadiz to prevent Ships of War with Treasure from America entering the Spanish ports; in consequence four British Frigates on the 5th Instant, fell in with 4 Spanish Frigates near Cadiz, when the British Commander communicated his Orders to detain Vessels of their description, the Spanish Admiral resisted and an Action took place, in which one of the Spanish Ships blew up, and about 300 people perished, the other three struck, and are arrived in England, their Cargoes are said to be worth 3 a 4 millions of Dollars. I apprehend they are equipping Ships at the different Dock Yards with all possible expedition, as its expected this strong measure may produce a War.”
